RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                             File Name: 06a0367p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                     X
                                Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                      -
                                                      -
                                                      -
                                                          No. 05-5692
          v.
                                                      ,
                                                       >
 RICHARD LEE LONG,                                    -
                            Defendant-Appellant. -
                                                     N
                      Appeal from the United States District Court
                   for the Eastern District of Tennessee at Knoxville.
                    No. 03-00045—James H. Jarvis, District Judge.
                                            Argued: June 26, 2006
                                   Decided and Filed: October 2, 2006
            Before: MARTIN and GILMAN, Circuit Judges; SARGUS, District Judge.*
                                             _________________
                                                   COUNSEL
ARGUED: David W. Camp, LAW OFFICE OF DAVID CAMP, Jackson, Tennessee, for
Appellant. Steven H. Cook, ASSISTANT UNITED STATES ATTORNEY, Knoxville, Tennessee,
for Appellee. ON BRIEF: David W. Camp, LAW OFFICE OF DAVID CAMP, Jackson,
Tennessee, for Appellant. Steven H. Cook, ASSISTANT UNITED STATES ATTORNEY,
Knoxville, Tennessee, for Appellee.
                                             _________________
                                                 OPINION
                                             _________________
        BOYCE F. MARTIN, JR., Circuit Judge. Richard Long appeals the district court’s denial
of his motion to suppress evidence seized after his vehicle was stopped, based on the police’s belief
that Long was involved in a reported burglary. For the following reasons, we affirm the district
court’s denial of the motion to suppress.




        *
         The Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern District of Ohio, sitting
by designation.


                                                         1
No. 05-5692           United States v. Long                                                      Page 2


                                                  I.
        On November 20, 2000, shortly after 4:50 p.m., an unknown citizen called the Knoxville
County 911 reporting a burglary occurring at a neighboring residence on Kenilworth Lane. The
caller told the 911 operator that the
       ...lady of the house was addicted to drugs; that drug dealers had been removing
       items, including vehicles, in payment for a drug debt; and that the police had been
       to that house two or three times in the past week. The neighbor stated that he had just
       spoken with the husband who lives in the house and that the husband, who was in
       Tampa, asked him to call the police because the items were being taken against the
       woman’s will.
The caller stated that two black males and one white male were removing pictures and other items
from the house and placing them into two pickup trucks. The caller described the pickup trucks as
a red S-10 and a black and gray Ford Ranger with an extended cab. The vehicles left the house and
the caller suggested that they would be heading towards Cherry Street to get out of the
neighborhood.
         Officer Harry McGuffee responded to the dispatcher’s burglary “in progress” radio broadcast
and parked on Cherry Street near I-40 after that hearing the suspects were heading that way and
anticipating that they would be accessing the interstate. McGuffee testified that he saw a black male
driving a black Ford Ranger heading down Cherry Street with large pictures and mirrors in the bed
of the truck. McGuffee asked the dispatcher for a confirmation on the description of the vehicles.
He then reported to the dispatcher that a “black Ford Ranger with a bunch of stuff in the back just
turned from North Hills south onto Cherry Street.” The dispatcher told McGuffee to “go ahead and
check that vehicle.” McGuffee stopped the defendant, Richard Lee Long, on the entrance ramp to
I-40. McGuffee approached the vehicle and asked Long if he was coming from an address on
Kenilworth. After Long answered affirmatively, McGuffee removed Long from the vehicle and
placed him in handcuffs. McGuffee conducted a pat down on Long and found a loaded pistol, which
he removed from Long’s person and unloaded. He then continued to search Long, subsequently
discovering an aspirin bottle containing a bag of marijuana, a bag of cocaine and several prescription
pills. The pills were later determined to be alprazolam, dihydrocodeinone, and diazepam.
        In a six-count indictment, Long was charged with one count of being a convicted felon in
possession of a firearm in violation of 18 U.S.C. § 922(g), four counts of possession with intent to
distribute controlled substances in violation of 21 U.S.C. § 841(a)(1) and one count of carrying a
firearm in relation to drug trafficking crimes in violation of 18 U.S.C. § 924(c). Long was never
charged with burglary because the alleged victim refused to assist in the prosecution. Acting pro
se with stand-by counsel, Long filed an amended motion to suppress evidence, alleging that the
firearm and drugs were seized in violation of his Fourth Amendment rights. Specifically, Long
alleged that McGuffee lacked probable cause to justify an investigatory stop and the subsequent
arrest.
        After an evidentiary hearing, Magistrate Judge Bruce Guyton recommended the motion to
suppress be denied. First, the magistrate found that it was reasonable for the police to rely on the
911 call because the caller was an “honest citizen” under Illinois v. Gates, 462 U.S. 213 (1983).
Next, while McGuffee may not have had probable cause to arrest Long when he pulled the vehicle
over, the detainment was a lawful investigatory stop pursuant to Terry v. Ohio, 392 U.S. 1 (1968):
       The Court finds that Officer McGuffee had a reasonable suspicion to stop the
       defendant based upon the information in the dispatch and his observations.
       McGuffee saw the defendant’s four-wheel-drive pickup truck, which contained
No. 05-5692           United States v. Long                                                    Page 3


       household items and substantially matched the description given in the dispatch.
       Although Long argued at the hearing that the video did not reveal any household
       items in the bed of his truck as he passed McGuffee’s patrol car, the Court finds
       McGuffee’s testimony that he could see into the bed of the truck from his vantage
       point to be credible. Additionally, the truck came from the direction reported in the
       dispatch, was headed in the predicted direction, and arrived at a time that was
       consistent with its travel from the scene of the burglary...When McGuffee radioed
       to confirm the description of the vehicle, he learned an additional piece of
       information that the truck was a Ford, which matched the truck he was following.
       The Court finds that based upon his personal observations, which matched the
       information from the dispatcher, McGuffee had reasonable suspicion to conduct an
       investigatory stop of the defendant.
Finally, the magistrate judge found that McGuffee’s removal and handcuffing of Long was legally
permissible under two alternative theories. First, McGuffee had probable cause to arrest Long for
the burglary after Long admitted that he was coming from Kenilworth. In the alternative, McGuffee
reasonably believed that his safety was at risk when approaching Long’s vehicle; therefore,
handcuffing and frisking Long was a justified part of the Terry stop.
        On April 9, 2004, the district court adopted the magistrate’s report and recommendation and
denied Long’s motion to suppress. Long then pled guilty to counts one, three and six of the
superseding indictment pursuant to a plea agreement he had entered with the government, while
reserving the right to appeal the denial of his motion to suppress to this Court. The guilty plea
included the counts of being a convicted felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g), possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1), and
carrying a firearm in relation to drug trafficking crimes in violation of 18 U.S.C. § 924(c). On April
14, 2005, the district court sentenced Long to 180 months in prison. He now appeals the district
court’s denial of his motion to suppress.
                                                 II.
        In reviewing a motion to suppress, we review the district court’s factual findings for clear
error and legal determinations de novo. United States v. Williams, 224 F.3d 530, 532 (6th Cir.
2000). When a district court has denied a motion to suppress, we consider the evidence in the light
most favorable to the government. United States v. Erwin, 155 F.3d 818, 822 (6th Cir. 1998) (en
banc). We will overturn the district court’s factual findings only if we have the “definite and firm
conviction that a mistake has been committed.” United States v. Worley, 193 F.3d 380, 384 (6th Cir.
1999).
        The Fourth Amendment provides “[t]he right of the people to be secure . . . against
unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon
probable cause.” U.S. CONST. AMEND. IV. While an arrest must be supported by probable cause,
the police officers are also permitted to make a reasonable investigatory stop, even in the absence
of probable cause, as set forth by the Supreme Court in Terry v. Ohio. 392 U.S. 1 (1968). A police
officer may conduct an investigatory search and seizure “so long as the officer is able to point to
specific and articulable facts which give rise to a reasonable suspicion of criminal activity.” United
States v. Hardnett, 804 F.2d 353, 355-356 (6th Cir. 1986) (quoting Terry, 392 U.S. at 21-22).
       There are two relevant seizures in this case (with an accompanying, related search) that are
subject to Fourth Amendment review — first, where McGuffee stopped and detained Long’s
vehicle; and second, where McGuffee ordered Long from the vehicle, handcuffed him, and
No. 05-5692               United States v. Long                                                                 Page 4


performed the pat-down search of Long in which he discovered Long’s firearm.1 Long’s subsequent
“official” arrest and the additional search subsequent to discovery of the loaded firearm also
constituted a seizure and a search, but after discovery of the gun there was probable cause to arrest
Long for unlawful weapon possession under state law and to conduct the search incident to arrest,
and Long does not challenge these actions.
A. The Terry stop of the truck
         The magistrate found that the police did not have probable cause of involvement in the
burglary to stop and search Long’s vehicle, because given the time of day and the number of
vehicles on the roadways, the description of the truck was not sufficiently distinct. Further, despite
McGuffee’s testimony that Long committed a traffic violation before the stop, the magistrate
rejected this as the reason the stop occurred. Rather, the magistrate found the car stop to be justified
as a brief detention under Terry, based on the information in the dispatch call and McGuffee’s
observations. See United States v. Hurst, 228 F.3d 751, 757 (6th Cir. 2000) (“The Terry doctrine
applies to investigative stops of moving automobiles.”). Long claims that the 911 call was not
sufficiently reliable to create a reasonable suspicion of his involvement in the burglary to stop his
vehicle, and that the vehicle did not sufficiently match the description given to McGuffee by the
dispatcher, further undermining the existence of reasonable suspicion.
         The magistrate found that the call was sufficiently reliable, because even though the caller
did not give his name, he identified the street and house where he lived, the dispatcher was aware
of his address, and the police actually pulled up in front of his house before he got off the phone with
the 911 operator. Thus, under Illinois v. Gates, the caller counted as a known citizen as opposed to
an anonymous tipster. The magistrate reasoned that under the rationale of Gates, the caller would
have been subject to penalties for false police reports, and thus could be deemed reliable for the
same reason as a known informant would be.
         We agree with the magistrate’s determination that the call was relatively reliable and relevant
to the existence of reasonable suspicion to support the stop here. Although in some cases, police
knowledge of an address from where an otherwise anonymous call is made might not be enough to
render the call reliable, the reliability of this call is strongly supported by the fact that in addition
to the dispatcher knowing the caller’s address, the police pulled up in front of the caller’s house
while the 911 call was still ongoing. If the caller turned out to have been lying, the police could
have confronted him immediately. Whether or not the authorities were aware of the caller’s name
in this situation added little to the reliability determination under Gates.
        Long further contends that the 911 operator or the police should have done more to
corroborate the allegations regarding the burglary and drug use by the woman in the house. This
argument would be relevant if the police were attempting to obtain a warrant based on probable
cause and the basis of the information were an anonymous tipster, as set forth in Gates and its
progeny. In this case, however, given the lower standard required for the reasonable suspicion
required to justify the stop, the fact that the informant’s identity was easily ascertainable if not
known by the police, and McGuffy’s observation of a truck fitting the description of the suspect’s
vehicle carrying household items, there was sufficient reasonable suspicion based on specific and
articulable facts sufficient to justify the stop. See Alabama v. White, 496 U.S. 325, 330 (1990)


         1
            Long’s brief purports to challenge the dispatch call, which the magistrate also analyzed as a separate Fourth
Amendment question in the report and recommendation. The dispatch call itself is not a search or a seizure, and does
not raise a separate Fourth Amendment claim on its own — if Long had merely been the subject of an incriminating
dispatch call, but was never seized or searched, there would be no cognizable Fourth Amendment issue. Even so, the
call is informative for purposes of scrutinizing whether probable cause existed for McGuffee to stop Long.
No. 05-5692           United States v. Long                                                       Page 5


(“[R]easonable suspicion can arise from information that is less reliable than that required to show
probable cause.”).
        Long also challenges the stop based on what he claims was vagueness regarding the
description of the truck and the items McGuffee observed in the bed. He argues that because the
truck was described as black in the dispatch call, rather than its actual colors of black and gray, and
because McGuffee only stated that he saw “stuff” in the back, rather than furniture and mirrors, that
McGuffee did not have reasonable suspicion upon seeing the truck to effect the stop. The magistrate
found that “McGuffee saw the defendant’s four-wheel drive pick up truck, which contained
household items and substantially matched the description in the dispatch,” and credited McGuffee’s
testimony as to his observations. Further, we have reviewed the video taken from McGuffee’s
vehicle that depicts Long’s truck passing him, which was submitted to the Court as part of the record
on appeal. The view of the items in back is sufficient for the viewer to make out that the truck
contained household items, and certainly provides no indication to us that the magistrate’s factual
findings were clearly erroneous. Long’s nit-picking of differences between the description in the
call and McGuffee’s statement does not undermine the existence of McGuffee’s reasonable
suspicion that the truck he observed was the one referenced in the 911 call and the dispatch,
particularly given his prediction of the direction it would be traveling and the time it would arrive
at the highway entrance ramp.
        Our analysis in Hurst is quite informative on this point, as it shares several factual
similarities with this case:
       A car roughly matching the appearance of Hurst’s in color and style was reportedly
       seen outside the Smith residence at the time the burglary occurred. Minutes later, an
       off-duty officer observed a vehicle matching the reported description traveling
       southbound away from the vicinity of the Smith residence at high speed, and noted
       the front grill was missing. When Deputy Iles, in the subject vehicle’s reported
       direction of travel, received this distinctive description and then observed a vehicle
       matching the description at a location consistent with the time needed to travel to that
       point from the Smith residence, (i.e., less than a half-hour after the burglary was
       reported), he had knowledge of specific and articulable facts, which, taken together
       with reasonable inferences, certainly gave rise to reasonable suspicion of criminal
       activity. The presence of three persons in the car, rather than two, is a discrepancy
       that might reasonably be explained in any number of ways and does not defeat the
       assessment that Deputy Iles had reasonable grounds to investigate further. The
       investigative stop of Hurst’s vehicle was not premised on a mere hunch, but on
       specific and articulable facts. Considering the totality of the circumstances, the
       investigative stop was clearly justified.
228 F.3d at 757. In this case, reasonable suspicion was supported by the relative reliability of the
tip, McGuffee’s observations of the truck matching that given in the tip, the presence of household
goods in the truck’s bed, and the arrival of the truck in the predicted time frame traveling in the
predicted direction. The combination here of these several “specific articulable facts” rendered
adequate reasonable suspicion for this stop. See Gates, 462 U.S. at 244-45 (finding it relevant to
the probable cause determination “that [corroboration] through other sources of information reduced
the chances of a reckless or prevaricating tale”).
B. Removal of Long from the vehicle and handcuffing
      Long contends that when McGuffee ordered him from the vehicle and handcuffed him, he
exceeded the bounds of a Terry stop and had in fact arrested Long at that point, and that this arrest
was not supported by probable cause. The magistrate found the removal and handcuffing
No. 05-5692               United States v. Long                                                                Page 6


appropriate both because probable cause to make the arrest existed at that point, and, presumably
as an alternative holding, because the handcuffing was part of the legitimate Terry stop of the
vehicle.
         We affirm the decision that Long’s removal from the vehicle and handcuffing did not violate
the Fourth Amendment because there was adequate probable cause for an arrest at this point, and2
find it unnecessary to reach whether the handcuffing was an appropriate part of a Terry stop here.
The basis of the magistrate’s finding of probable cause sufficient to support Long’s arrest was the
fact that upon approaching the car, McGuffee asked Long if he was coming from Kenilworth, the
street where the burglary occurred, and Long said that he was. When he was standing next to the
stopped pickup truck, McGuffee was also able to confirm that the items in the back of the truck were
mirrors and pictures. These facts, combined with the matching description of the truck that justified
his earlier reasonable suspicion, adequately established probable cause to arrest Long at this point.
        Long attacks the conclusion regarding probable cause on appeal by arguing that in a state
court hearing in 2001, McGuffee only remembered the discussion about where the defendant was
coming from after reviewing tapes of his conversation with the dispatcher and other relevant
evidence. Long claims that because “Officer McGuffee can only testify as to what was recorded and
transcribed and not necessarily from his first hand knowledge or remembrances,” we should
question his credibility on this point. This argument merely involves a credibility determination,
and provides no basis to disturb the magistrate’s finding that the conversation occurred, particularly
in light of our deferential review of factual findings made below. Given McGuffee’s observation
that the items in the back matched those that were taken from the house, Long’s confirmation that
he was coming from the scene of the burglary, and the matching description of the truck, there was
sufficient probable cause for McGuffee to arrest Long at this point.
                                                          III.
       We affirm the district court’s denial of Long’s motion to suppress, because McGuffee had
a reasonable suspicion of Long’s involvement in the burglary to initially stop his truck under Terry,
and because McGuffee subsequently developed probable cause to arrest Long, justifying his removal
from the truck, handcuffing, and subsequent search.




         2
           This Court has approved handcuffing in conjunction with a Terry stop in three unpublished cases where there
was more of a reason to believe the suspect posed an immediate, violent threat to the officer than is apparent from the
record here. United States v. Powell, No. 99-5137, 2000 WL 357262 (6th Cir. Mar. 29, 2000) (armed carjacking); United
States v. Monhollen, No. 97-5855, 1998 WL 152934 (6th Cir. Mar. 24, 1998) (shooting suspect with known criminal
history); United States v. Walker, No. 94-3521, 1995 WL 141343 (6th Cir. Mar. 31, 1995) (two individuals suspected
of dealing drugs, who made furtive hand movements and attempted to flee from police in their vehicle). It is unnecessary
for us to address the closer question of whether McGuffee’s handcuffing of Long exceeded the bounds of a permissible
Terry stop because McGuffee had probable cause to arrest Long at this point.